          Case 2:19-cv-05751-JMY Document 11 Filed 01/08/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEUROSURGICAL CARE, LLC,                           :
                                                   :
        Plaintiff,                                 :
                                                   :
v.                                                 :     Civil Action No. 19-5751
                                                   :
DOC SOLUTIONS LLC, and MARK                        :
KAISER,                                            :
                                                   :
        Defendant.                                 :


                         CORPORATE DISCLOSURE STATEMENT
                          OF DEFENDANT DOC SOLUTIONS LLC

Please check one box:
      The nongovernmental corporate party, Doc Solutions LLC , in the above listed civil
action does not have any parent corporation and publicly held corporation that owns 10% or
more of its stock.
       The nongovernmental corporate party,                  , in the above listed civil action has
the following parent corporation(s) and publicly held corporation(s) that owns 10% or more of its
stock:

January 8, 2020                                         /s/ Andrea P. Brockway
Date                                                    Andrea P. Brockway
                                                        Counsel for Defendant

Federal Rule of Civil Procedure 7.1 Disclosure Statement
        (a) WHO MUST FILE: NONGOVERNMENTAL CORPORATE PARTY. A nongovernmental
corporate party to an action or proceeding in a district court must file two copies of a statement
that identifies any parent corporation and any publicly held corporation that owns 10% more of
its stock or states that there is no such corporation.
        (b) TIME FOR FILING; SUPPLEMENTAL FILING. A party must:
                 (1)     file the Rule 7.1(a) statement with its first appearance, pleading, petition,
                         motion, response, or other request addressed to the court, and
                 (2)     promptly file a supplemental statement upon any change in the
                         information that the statement requires.
         Case 2:19-cv-05751-JMY Document 11 Filed 01/08/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the within Corporate Disclosure Statement of Defendant Doc

Solutions LLC was filed electronically this date and the following counsel of record were served

via the court’s ECF system:

                                      John D. Huh, Esquire
                                         DLA Piper LLP
                                        One Liberty Place
                                  1650 Market Street, Suite 5000
                                     Philadelphia, PA 19107

                                          Patrick Howard
                                          Charles Kocher
                              Saltz Mongeluzzi Barrett & Bendesky PC
                                1650 Market Street, Suite 52nd Floor
                                      Philadelphia, PA 19103

                                       Attorneys for Plaintiff


                                                                 /s/ Andrea P. Brockway
                                                                 Andrea P. Brockway


Dated: January 8, 2020
